Citation Nr: 0302065	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  95-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for a chronic 
disability manifested by shortness of breath as resulting 
from an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a chronic 
disability manifested by memory loss as resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for left arm and 
shoulder pain.

6.  Entitlement to service connection for a chronic 
disability manifested by multiple joint pain as resulting 
from an undiagnosed illness.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971 and from September 1990 to June 1991.  The veteran has 
several unverified periods of service with the Tennessee Army 
National Guard.  The veteran served in Southwest Asia during 
the Persian Gulf War from October 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board remanded this case for additional 
development in December 1998.  While the case was on appeal, 
the RO, in September 2002, granted service connection for 
right ear hearing loss and tinnitus.  Thus, those issues are 
no longer before the Board of Veterans' Appeals. 


FINDINGS OF FACT

1.  There was an increase in severity of the veteran's 
preexisting left ear hearing loss during military service, 
which has not been determined to be a natural progression of 
the disorder.

2.  There are no objective indications of chronic disability 
manifested by shortness of breath.

3.  The veteran's skin disorders have been attributed to 
known clinical diagnoses including dyshidrotic eczema and 
tenia pedis. 

4.  There is no competent medical evidence of record relating 
the veteran's skin disorders to include dyshidrotic eczema 
and tenia pedis to his service.

5.  There are no objective indications of chronic disability 
manifested by memory loss.
   
6.  The veteran's left shoulder and arm disorder has been 
attributed to carpal tunnel syndrome and arthritis of the 
left shoulder.
 
7.  There is no competent medical evidence of record relating 
the veteran's left shoulder and arm disorders to service 
including his service in the Persian Gulf.

8.  The veteran's multiple joint pain complaints have been 
attributed to overuse syndrome and/or degenerative changes; 
there is no competent medical evidence relating these 
multiple joint complaints to service including his service in 
the Persian Gulf.


CONCLUSIONS OF LAW

1.  The veteran's left ear hearing loss clearly and 
unmistakably preexisted his military service, but with 
resolution of reasonable doubt in his favor, service 
connection is warranted as the left ear hearing loss was 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 5100 
et seq. (West 1991 & Supp. 2002); 38 C.F.R.  
§§ 3.303, 3.385 (2002).

2.  The veteran's shortness of breath was not incurred in or 
aggravated by service, nor is it due to an undiagnosed 
illness.  38 U.S.C.A.§§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

3.  The veteran's variously diagnosed skin disorders were not 
incurred in or aggravated by service, nor are they due to 
exposure to Agent Orange or an undiagnosed illness.  38 
U.S.C.A.§§ 1110, 1131, 1117, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2002).

4.  Memory loss was not incurred in or aggravated by service, 
nor is it due to an undiagnosed illness.  38 U.S.C.A.§§ 1110, 
1131, 1117, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

5.  The veteran's left shoulder and arm pain disorder was not 
incurred in or aggravated by service, nor is it due to an 
undiagnosed illness.  38 U.S.C.A.§§ 1110, 1131, 1117, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

6.  The veteran's multiple joint pain was not incurred in or 
aggravated by service, nor is it due to an undiagnosed 
illness.  38 U.S.C.A.§§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active duty from 1969 to 1971. Following 
multiple requests by VA, the National Personnel Records 
Center (NPRC) advised that the veteran's service medical 
records from his period of service from 1969 to 1971 were not 
located.  VA also contacted the veteran's Army National Guard 
unit in Tennessee, which stated that they did not have the 
veteran's service medical records, but did provide records 
from the veteran's service in the National Guard including 
service in the Persian Gulf.

The veteran also had active duty service included a period of 
service in the Persian Gulf in support of Operation Desert 
Storm.  With the exception of his tinea pedis, the veteran 
contends that his shortness of breath, skin disorders, memory 
loss, left 


shoulder and arm pain, and multiple joint pain are the result 
of an undiagnosed illness stemming from his service in the 
Persian Gulf.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West Supp. 2002); 
38 C.F.R. § 3.317 (2002).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2002).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to:  

(1) fatigue
(2) signs or symptoms involving skin 
(unexplained rashes or other 
dermatological signs or symptoms)
(3) headache
(4) muscle pain
(5) joint pain
(6) neurological signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the upper 
or lower respiratory system
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.

38 U.S.C.A. § 1117(g) (West Supp. 2002); 38 C.F.R. § 3.317(b) 
(2002).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of  the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2002).

To summarize, then, there are alternative means by which 
service connection might be established: (1) objective 
indications of chronic disability resulting from illness 


that cannot be attributed to a known diagnosis or that is 
attributable to a chronic multisymptom illness; (2) competent 
evidence of direct incurrence or aggravation of a diagnosed 
illness or injury in service, with chronic residuals; or (3) 
competent medical evidence linking a current diagnosed 
disability with disease or injury shown in service. 

Although the veteran served in Vietnam during the Vietnam War 
and Southwest Asia during the Persian Gulf Conflict, the 
record does not denote combat participation.  The other 
evidence of record does not show that he engaged in combat 
with the enemy while in service.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) are not for application in this 
case.

Left ear hearing loss

The veteran contends that his left ear hearing loss worsened 
beyond the natural progression as the result of his noise 
exposure in service in the Persian Gulf.

At March 1990 National Guard examination, an audiogram 
revealed that the veteran exhibited pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
20
30
50

In September 1990, the veteran was ordered to active duty for 
the Persian Gulf War.   
A September 1990 military audiogram revealed pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
5
0
10
55

The veteran was placed on H-2 hearing profile for high 
frequency hearing loss on the left above 3000 Hertz.  

At his redeployment examination in May 2001, audiogram 
revealed that the veteran exhibited pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
15
30
65
 
The examiner noted that the veteran reported hearing loss 
since last year.

A December 1991 National Guard examination revealed that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
25
20
25
75

The diagnoses included high frequency hearing loss in the 
left ear.

At a July 1993 VA audiological examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
10
20
70

Maryland CNC word recognition was 80 percent in the left ear.  
The examiner stated that there was severe to profound 
sensorineural hearing loss in the left ear after 3000 Hz.

VA and Army National Guard audio examinations from 1994 to 
1996 continued to show hearing loss in the left ear.  A VA 
audiogram in October 1996 revealed pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
15
35
75

At a January 2000 VA audiological examination, the examiner 
stated that after reviewing the claim file, the veteran's 
March 1990 military physical showed mild to moderate high 
frequency loss in the left ear and the results of the 
veteran's demobilization examination in May 1991 revealed 
worsening of the high frequency hearing loss in the left ear.  
The veteran reported military noise exposure including firing 
rifles, tanks, and explosions.  On evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
20
40
80

Maryland CNC word recognition was 96 percent in the left ear.  
The diagnosis was moderate sloping to severe high frequency 
sensorineural hearing loss in the left ear.

In March 2002, a VA audiology physician reviewed the 
veteran's claims file and examined the veteran.  On 
evaluation, the veteran exhibited pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
15
45
85

The examiner noted that the veteran's left ear hearing loss 
worsened during his Persian Gulf service, but that the 
current audiogram showed no decrease in hearing sensitivity 
since the October 1996 VA audiogram.  The examiner stated 
that the findings indicate that the veteran's hearing did in 
fact get poorer during his military service.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).  The provisions of 
38 C.F.R. § 3.385 do not have to be met during service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. 3.304(b) (2002).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2002).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Based on the above-described evidence, the Board finds that 
the preponderance of the evidence establishes aggravation.  
It is the judgment of the Board that the facts of this case 
warrant a grant of service connection for left ear hearing 
loss on the basis of aggravation of the disability, because 
it became worse during the veteran's active military service.  
The objective evidence establishes that there was an increase 
in severity of the preexisting left ear hearing loss during 
service.  Moreover, there is no clear and unmistakable 
evidence to rebut the legal presumption of aggravation.

Additionally, audiometric evaluations in service in 1991 and 
from 1994 to 2000 revealed auditory thresholds that were 
consistent with hearing loss disability in the left ear as 
defined at 38 C.F.R. § 3.385.  Moreover, a VA examiner has 
provided a competent medical opinion that the veteran's 
hearing loss worsened during service.   There is no other 
competent evidence, which would suggest that the current left 
ear hearing loss is in any way attributable to an event or 
injury after service.

Thus, the evidence establishes that the veteran currently has 
left hearing loss disability under VA standards, which can 
reasonably be attributed to his military service.  In the 
Board's judgment, and after resolving all reasonable doubt in 
the veteran's favor, the evidence of record does establish 
that there was an increase in the severity of the veteran's 
preexisting left ear hearing loss during military service.  
Accordingly, the Board concludes service connection is 
warranted for left ear hearing loss.

Shortness of breath

Service medical records from 1990 to 1991 show no complaints 
or findings of shortness of breath.  At his May 1991 
redeployment examination, evaluation of the lungs was normal.

VA, National Guard, and private medical records from 1991 to 
1996 show no complaints or findings of shortness of breath.

At a September 1996 VA examination, the veteran reported 
occasional shortness of breath with brisk climbing of stairs 
and walking long distances, occasional chest pain, and non-
productive cough.  Lungs were clear to percussion and 
auscultation.  There was no diagnosis of any respiratory 
disorder.  The impression was shortness of breath with 
exertion.  A chest x-ray revealed early chronic obstructive 
lung disease and small density in the lower left lung.

At a January 2000 VA pulmonary examination, the veteran 
reported occasional shortness of breath and non-productive 
cough.  The examiner noted that the veteran was a smoker.  
The examiner noted that veteran had been followed for small 
granuloma in the lower left lung since 1996, but that the 
most recent x-ray showed no changes.  On evaluation, the 
examiner stated that the veteran weighted 210 lbs.  His chest 
was clear to auscultation with clear air entries and no 
rales, wheezes or rhonchi.  The examiner reported that 
pulmonary function tests were normal with no evidence of 
obstructive or restrictive disease and that chest x-rays 
showed only the small granuloma in the lower left lung, 
unchanged.  On diagnosis, the examiner stated that the 
veteran had no significant cardiopulmonary symptoms or 
complaints and that pulmonary function tests were normal.  

VA medical records from 1997 to 2002 show occasional 
complaints of shortness of breath without objective medical 
findings of shortness of breath.  Tobacco use was noted.  

At a March 2002 VA examination, the veteran reported that his 
occasion shortness of breath was not that bad anymore.  He 
also reported cigarette and cigar smoking.  He reported 
shortness of breath on heavy lifting, but stated he could 
climb stairs and walk one tenth of a mile without shortness 
of breath.  On examination, lung fields were clear to 
auscultation and percussion.  The examiner noted that the 
veteran underwent a complete work-up for shortness of breath 
in 1996.  According to the examiner, the veteran's complaint 
of shortness of breath can be directly related to his 
obesity, age and deconditioning as well as his history of 
tobacco use.  The examiner stated that this should not be 
regarded as an undiagnosed illness and is not related to any 
possible exposures during the Persian Gulf War.

The veteran is competent to report that he experiences 
shortness of breath.  See Layno v.  Brown, 6 Vet. App. 465, 
470 (1994).  In the absence of evidence demonstrating that 
the veteran has the requisite training to proffer medical 
opinions, the contentions are no more than unsubstantiated 
conjecture and are of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).  Additionally, service 
connection on a presumptive basis for shortness of breath as 
a manifestation of undiagnosed illness requires objective 
indications of such a condition.  The veteran's complaints of 
shortness of breath have been evaluated on multiple occasions 
without objective evidence.  His pulmonary function tests 
have been normal as have examination findings.  Moreover, at 
the most recent examination, the examiner reviewed the 
veteran's entire claims file and opined that his complaints 
were directly related to his obesity, age, and tobacco use.  
The examiner specifically stated that his complaints were not 
related to his service in the Persian Gulf.
  
The preponderance of the evidence is against entitlement to 
service connection for a lung condition with shortness of 
breath.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
shortness of breath is denied.

Skin disorder 

The veteran is seeking service connection for skin disorders 
to include peeling of the feet.  In his statements, the 
veteran contends that he began to experience peeling of the 
feet in Vietnam and this continued after his Persian Gulf 
service.  The veteran also contends that he developed skin 
rashes on other parts of his body subsequent to his Persian 
Gulf service and that these are due to an undiagnosed 
illness. 

Service medical records for the period of service from 1990 
to 1991 in the Persian Gulf show no complaints, findings, or 
diagnoses of any skin disorder.  At his May 1991 redeployment 
examination, the veteran did not complain of any skin 
diseases and the evaluation of the skin was normal.

VA, National Guard, and private medical records dated from 
1991 to 1993 do not contain complaints, findings, or 
diagnoses of any skin disorder.  

The first objective medical evidence of skin disorder is an 
October 1994 VA medical record showing that the veteran was 
complaining of a 5 to 6 month history of scaly, itchy rash 
and lesions all over his body, primarily on his legs, hips, 
and elbows.  The assessment was dermatophyte versus psoriasis 
versus seborrheic dermatitis versus nonspecific dermatitis or 
eczema versus parapsoriasis.  VA medical records from 1994 to 
2002 show continued complaints and treatment for skin 
disorders of the feet, legs, arm, and wrist.  Diagnoses 
included lichen simplex of the right wrist, venous stasis 
dermatitis of the legs, tinea cruris of the groin, tinea 
pedis of the feet, tinea corporis, eczema, psoriasis, and 
dyshidrotic eczema.

A September 1996 VA examination report noted that the veteran 
reported skin problems for the past two years.  The examiner 
noted multiple diagnoses of record including dyshidrotic 
eczema and tinea corporis.  Following examination, the 
diagnoses include dyshidrotic eczema, venous stasis 
dermatitis of the right leg, and resolving tinea corporis.

At his January 2000 VA skin examination, the veteran reported 
that his skin problems began in 1992 approximately one year 
after his return from the Persian Gulf.  He reported 
intermittent skin lesions of the right lateral finger, left 
palm, and right calf.  Following evaluation, the diagnoses 
were dystrophic eczema of the right lateral finger and left 
palm and tinea corporis of the right calf.
  
At a March 2002 VA examination, the veteran complained of 
skin disorder of the hands, legs, and feet.  The examiner 
noted that the records reveal that the veteran had been 
treated for various skin disorders.  The examiner noted that 
the veteran currently received treatment for dyshidrotic 
eczema and tinea pedis.  The examiner noted that these skin 
diseases were very common in the general population and were 
not specifically confined to Persian Gulf war veterans or 
related to war-related illnesses.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  See Layno, 6 Vet. App. at 470.  Here, he contends 
that his skin disorder developed as a result of service in 
the Persian Gulf.  VA medical records show multiple skin 
diagnoses to include dyshidrotic eczema and tinea pedis.  
Because the veteran's dyshidrotic eczema and tinea pedis are 
known clinical diagnoses, the veteran's skin disorders do not 
qualify as undiagnosed illness under 38 U.S.C.A. § 1117.

Additionally, the veteran's service medical records for the 
period from 1990 to 1991 contain no complaints, findings, or 
diagnosis of any skin disorders during service.  Accordingly, 
the preponderance of the evidence is against establishing 
service connection based on diagnosed skin disorder in 
service.

The Board notes that the veteran has contended that his tinea 
pedis began in 1970.  As noted above, the veteran's service 
medical records for his period of service from 1969 to 1971 
could not be located.  Nevertheless, the Board notes that the 
veteran's active duty included service in Vietnam during the 
Vietnam era.  On December 27, 2001, the President signed into 
law the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103(Dec. 27, 2001).  Section 201 of 
this Act amends 38 U.S.C. § 1116 to provide a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  Thus, the Board will presume that the veteran 
was exposed to herbicides. 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2002).  

Upon review, the Board observes the evidence of record 
indicates that the veteran has been diagnosed with lichen 
simplex of the right wrist, venous stasis dermatitis of the 
legs, tinea cruris of the groin, tinea pedis of the feet, 
tinea corporis, eczema, psoriasis, and dyshidrotic eczema; 
these are not listed conditions for which service connection 
based on herbicide exposure may be presumed.  Moreover, the 
first objective medical evidence of diagnoses of these skin 
disorders was in the 1994 more than 20 years after any 
exposure to herbicide agents.  Finally, the veteran has not 
claimed and no medical professional has provided competent 
medical evidence linking any of the veteran's skin disorders 
to active service including exposure to Agent Orange.

The veteran's own statements, in some cases, concerning non-
medical indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  While the 
veteran has also alleged that his skin disorders resulted 
from his service in support of the Persian Gulf War, in the 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Moray, 5 Vet. App. 211.  The 
record shows that VA diagnosed the veteran with multiple skin 
disorders after service; however, the record does not contain 
a medical opinion relating the veteran's skin disorders to 
his service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In fact, the most recent examiner, in March 2002, 
specifically stated that the veteran's skin disorders were 
not related to his service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's skin 
disorders were related to service.  Therefore, the claim for 
service connection is denied.

Memory loss

Service medical records show no findings, treatment, or 
diagnoses of memory loss.  At his May 1991 redeployment 
examination, there were no complaints or findings of memory 
loss.

VA, National Guard, and private medical records dated from 
1991 to 1996 show no complaints, findings, or diagnoses of 
memory loss.  At a September 1996 VA mental disorder 
examination, the examiner noted that memory and concentration 
were somewhat diminished.  The veteran reported that he drank 
approximately 10 to 12 beers per day about 2 to 3 times per 
week and consumed approximately 1/5th of Bourbon every 1 to 2 
months.  On evaluation, remote memory and short-term recall 
were intact.  The diagnosis was alcohol dependence.  

VA medical records from 1996 to 2002 show no complaints of 
memory loss and objective findings of intact memory.  A 
February 2000 VA mental disorder examination report showed no 
complaints of memory loss.  On evaluation, the examiner 
stated that the veteran's remote memory was intact and that 
his short-term recall was good as he was able to recall three 
objects after five minutes.  The veteran reported that he had 
been sober for 3 years.  The diagnosis was alcohol abuse in 
complete remission.

At a March 2002 VA examination, the examiner noted the 
veteran's claim of memory loss.  On mental examination, the 
veteran scored 30 out of 30.  He did not give any history of 
substantial memory loss affecting his activities of daily 
living or his ability to work.  The veteran reported memory 
problems relating to insignificant things such as misplacing 
the car keys and not remembering to get everything at the 
store.  The examiner stated that these were things that 
normal people did from time to time and did not indicate any 
evidence of an underlying emotional or physical disorder.  
The examiner stated that the veteran's complaints are not 
unique to veteran's who served in the Persian Gulf and there 
was no evidence that it was related to his Persian Gulf 
service. 

In several statements, the veteran contends that he has 
short-term memory loss which he related to his service in the 
Persian Gulf.  The veteran is competent as a lay person to 
report that on which he has personal knowledge.  See Layno, 6 
Vet. App. at 470.  There is no evidence of record that he has 
specialized medical knowledge in the area of memory loss.  
Thus, the Board finds that the veteran is not competent to 
offer medical opinion as to cause or etiology of his reported 
memory loss.  See Moray, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Moreover, subsequent VA examinations in 1996, 2000, and 2002 
indicated that the veteran's memory testing was good and that 
there was no evidence of memory loss.  Therefore, the Board 
finds that there is no objective evidence of chronic memory 
loss as a manifestation of undiagnosed illness.  Without 
objective indications of chronic disability due to memory 
loss, there is no basis for a claim as a Persian Gulf 
undiagnosed illness.

Furthermore, at the most recent examination, the examiner 
stated that memory loss complained of by the veteran related 
to simple insignificant things such as misplacing the car 
keys, which are experienced by most of the population.  The 
examiner stated that there was no evidence that this memory 
loss was related to the veteran's Persian Gulf service.

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for undiagnosed illness 
manifested by memory loss.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection is 
denied.

Left arm and shoulder pain

Service medical records from 1990 to 1991 show no complaints, 
findings, or diagnoses of left shoulder or arm pain.  At 
National Guard redeployment and separation examinations in 
April and May 1991, the veteran reported that he began to 
experience pain and swelling in his hands approximately one 
year previously and that he had been diagnosed with arthritis 
one year previously and was followed by a private physician.  

A December 1991 VA medical record shows complaints of left 
shoulder and arm pain which the veteran reported began 
approximately 3 to 4 weeks prior.  The veteran reported 
weakness, numbness and tingling in his left arm, elbow, and 
fingers.  X-rays of the left shoulder, elbow, and hand were 
normal except for some spurring in the left elbow joint.  The 
diagnosis was diffuse arthralgias.  September 1992 VA medical 
records noted that the veteran was seen complaining of left 
shoulder pain for 3 weeks.  Evaluations were normal.  

VA medical records from 1993 to 1996 reveal continued 
complaints of pain, numbness, and weakness of the left 
shoulder and arm.  EMG/nerve conduction 


testing performed in 1995 revealed carpal tunnel syndrome on 
the left.  At a September 1996 VA examination, the veteran 
reported chronic left arm pain without history of injury.  It 
was noted that the veteran injured his low back in a truck 
accident while on active duty in February 1996.  (The Board 
observes that the veteran is service connected for lumbar 
spine disorder.)  Following evaluation, the diagnoses 
included musculoskeletal strain of the cervical spine, 
chronic arthralgia, and mild left carpal tunnel syndrome.  

A January 2000 VA neurological examination report noted the 
veteran's complaints of worsening of left arm pain with 
weakness and numbness.  On evaluation, range of motion 
testing was normal as was sensory perception.  It was noted 
that recent nerve conduction study revealed carpal tunnel 
syndrome on the left.

VA medical records from 1997 to 2002 show continued 
complaints of left arm and shoulder pain with weakness and 
numbness.  Diagnoses included degenerative joint disease, 
arthralgia, and carpal tunnel syndrome.  A February 2002 VA 
medical record noted the veteran's complaints of chronic left 
shoulder and arm pain for 9 years.  EMG/ nerve conduction 
studies performed in February 2002 revealed neuropathy 
consistent with carpal tunnel syndrome and neurogenic changes 
possibly consistent with chronic C8 radiculopathy.  A 
February 2002 MRI of the cervical spine revealed central disc 
herniation at C5-6 causing spinal canal stenosis.

A March 2002 VA examination report noted the veteran's 
history of left shoulder and arm complaints since 1992 with 
diagnoses of carpal tunnel syndrome.  It was noted that the 
veteran worked as a glass handler at a local mirror plant and 
utilized his left arm to lift and guide the heavy glass 
pieces.  Following evaluation, the examiner stated that the 
veteran's left carpal tunnel syndrome and arthritis affecting 
both shoulders were directly attributable to overuse 
primarily through his employment.  There is no evidence that 
the veteran sustained any injury or had any sequela as a 
result of his Persian Gulf service nor is there any evidence 
that any 


Persian Gulf illness is responsible for his left carpal 
tunnel syndrome or arthritis of the left shoulder.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  See Layno, 6 Vet. App. at 470.  Here, he contends 
that his left shoulder and arm pain developed as a result of 
service in the Persian Gulf.  VA medical records show 
diagnoses of carpal tunnel syndrome and arthritis.  Because 
these are known clinical diagnoses, the veteran's left 
shoulder and arm disorders do not qualify as undiagnosed 
illness under 38 U.S.C.A. § 1117.

Additionally, the veteran's service medical records for the 
period from 1990 to 1991 contain no complaints, findings, or 
diagnosis of any left shoulder or arm disorders during 
service.  Accordingly, the preponderance of the evidence is 
against establishing service connection for these disorders 
in service.

Furthermore, the Board notes that the veteran's carpal tunnel 
syndrome on the left and left shoulder arthritis has not been 
related to the veteran's service.  As noted above, the 
veteran's own statements, in some cases, concerning non-
medical indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  While the 
veteran has alleged that his left shoulder and arm pain was 
due to service to include service in support of the Persian 
Gulf War, in the absence of evidence demonstrating that the 
veteran has the requisite training to proffer medical 
opinions, the contentions are no more than unsubstantiated 
conjecture and are of no probative value.  See Moray, 5 Vet. 
App. 211.  

The record shows that the veteran was diagnosed with carpal 
tunnel syndrome on the left and left shoulder arthritis by VA 
after service; however, the record does not contain a medical 
opinion relating the veteran's carpal tunnel syndrome on the 
left and left shoulder arthritis to service.  See Tirpak, 2 
Vet. App. at 611.  In fact, on recent examination, the VA 
examiner specifically determined that these disorders were 
not related to the veteran's service including his service in 
the Persian Gulf.  Accordingly, the Board concludes that the 
preponderance of the evidence is against 


a finding that the veteran has a disorder of the left 
shoulder or arm that was related to service.  Therefore, the 
claim for service connection is denied.

Multiple joint pain

At National Guard redeployment and separation examinations in 
April and May 1991, the veteran reported that he began 
experience pain and swelling in his hands approximately one 
year previously and that he had been diagnosed with arthritis 
one year previously and was followed by a private physician.  
However, service medical records do not reflect any 
complaints, findings, or diagnoses of a joint disorder during 
active service.

VA, National Guard, and private medical records from 1991 to 
1997 reveal complaints of multiple joint pains of the hips, 
shoulders, and hands.  The diagnoses included diffuse 
arthralgias and degenerative joint disease of the hips.  

At a September 1996 VA examination, the veteran complained of 
occasional stiffness in his hips and knees. Following 
evaluation, the diagnoses included normal range of motion 
joint examination with chronic arthralgia.

A January 2000 VA examination report revealed complaints of 
stiffness and occasional pain in the hips and knees.  There 
was no diagnosis other than arthritis of the lumbosacral 
spine.  VA medical records from 1997 to 2002 show continued 
complaints of muscle stiffness and pain.  The diagnoses 
included arthralgias, degenerative joint disease, and 
muscular stiffness throughout.

At a March 2002 VA examination, the examiner noted the 
veteran's complaints of multiple joint pains.  The examiner 
noted that on this examination, the pain affected his feet.  
The examiner stated that the veteran's complaints were 
related to overuse syndrome specifically related to his 
lifting and repetitive movements and prolonged 


standing related to his work.  The examiner opined that these 
complaints do not relate to undiagnosed illness related to 
the veteran's Persian Gulf service.

The veteran's arthralgia, degenerative joint disease of the 
hips and elbows, and generalized joint pains have not been 
related to the veteran's service, nor is there any objective 
indication of chronic disability attributable to service.  In 
fact, at the recent examination, the examiner attributed the 
veteran's complaints to overuse and specifically concluded 
that such complaints and findings were not related to his 
service or an undiagnosed illness related to his Persian Gulf 
service. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran has 
multiple joint pain that was related to service.  Therefore, 
the claim for service connection is denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by September 2002 supplemental 
statement of the 


case.  In particular, the veteran was notified that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's National Guard 
medical records, VA clinical records and examination reports, 
and private medical records.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).




ORDER

Entitlement to service connection for hearing loss of the 
left ear is granted.

Service connection for shortness of breath is denied.  

Service connection for skin disorder is denied.  

Service connection for memory loss is denied.  

Service connection for left shoulder and arm pain is denied.  

Service connection for multiple joint pain is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

